MEMORANDUM **
Respondent’s motion to dismiss this petition for review for lack of jurisdiction is construed as a motion for summary denial of the petition. So construed, the motion is granted. See 8 U.S.C. § 1229c(d). The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.